Citation Nr: 1444498	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in December 2013.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current hypertension is aggravated by his service-connected diabetes mellitus.

2.  The evidence is in relative equipoise as to whether the Veteran's current peripheral neuropathy of the right and left lower extremities is caused or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Service connection for peripheral neuropathy of the right lower extremity is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Service connection for peripheral neuropathy of the left lower extremity is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

The Veteran alleges that his service-connected diabetes mellitus has caused or aggravated his disabilities of hypertension and peripheral neuropathy of the right and left lower extremities.

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


A.  Hypertension

The evidence of record, including an October 2010 VA examination report and a July 2013 VA treatment record, reflect diagnoses of hypertension.  A September 2008 rating decision awarded service connection for diabetes mellitus.  Therefore, the first and second elements necessary to support a claim of secondary service connection for hypertension have clearly been satisfied.  

What remains to be established is whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  At the December 2013 Board hearing, the Veteran testified that his hypertension was diagnosed prior to when he was diagnosed with diabetes.  Board Hearing Tr. at 3.  He alleged that medications he has taken for diabetes mellitus have aggravated his hypertension.  Id. at 6.  He reported that he is currently taking three different medicines than what he was taking prior to his diabetes mellitus diagnosis.  Id.  

A February 2008 opinion from the Veteran's private physician, Dr. K.E.M., opines that the Veteran's hypertension has worsened since his diabetes mellitus was diagnosed.  In contrast, an October 2010 VA examination report and March 2011 addendum opinion by the October 2010 VA examiner reflect the VA examiner's opinion that it is less likely than not that hypertension is caused by diabetes mellitus based on findings that the Veteran did not have renal hypertension or renal disease.  Additionally, the VA examiner concluded that there was no evidence of a lack of blood pressure control based on a review of the Veteran's prescriptions and blood pressure readings that were not beyond the scope of the usual progression of essential hypertension.  

The opinions by the VA examiner and Dr. K.E.M. are both based on knowledge of the Veteran's medical history and physical testing and examinations of the Veteran.  Thus, the Board finds that both are competent and probative and that the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  As such, the benefit of the doubt is resolved in the Veteran's favor and service connection for hypertension is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).
B.  Peripheral Neuropathy of the Right and Left Lower Extremities

As noted above, the Veteran is service-connected for diabetes mellitus.  The record is in equipoise as to whether the Veteran has peripheral neuropathy of the right and left lower extremities.  Specifically, the February 2008 letter from Dr. K.E.M. states that the Veteran has peripheral neuropathy of the lower extremities.  Also, a March 2008 VA treatment record indicates that sensory examination of the feet was abnormal and subsequent VA treatment records, including as recent as July 2013, indicate the Veteran has a diagnosis of diabetic neuropathy that is being treated with Tramadol.  Although August 2008 and August 2013 VA examiners concluded the Veteran did not have peripheral neuropathy, the Board finds that Dr. K.E.M.'s letter and VA treatment records reflect that the Veteran has been treated for and diagnosed with neuropathy during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

Regarding whether service-connected diabetes mellitus caused or aggravated peripheral neuropathy, the February 2008 letter from Dr. K.E.M. opines that the Veteran's peripheral neuropathy of the lower extremities is related to his diabetes mellitus.  The only other opinion of record is an August 2008 VA opinion that concludes that since there was no current evidence of peripheral neuropathy in the lower extremities that it is therefore less likely than not that the Veteran had peripheral neuropathy related to diabetes mellitus.  Since the Board has concluded the evidence reflects that the Veteran has a current disability of peripheral neuropathy, the Board places greater weight of probative value on Dr. K.E.M.'s February 2008 letter.  Therefore, the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus caused or aggravated his peripheral neuropathy of the right and left lower extremities.  Resolving any reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the right and left lower extremities is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for hypertension is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.




____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


